Citation Nr: 0508047	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to an increased disability evaluation for 
residuals of a right hip injury, with traumatic arthritis and 
limitation of motion, currently evaluated as 10 percent 
disabling.

3. Entitlement to an increased disability evaluation for 
residuals of a left hip injury, with traumatic arthritis and 
limitation of motion, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased disability evaluation for 
lumbosacral strain, with right-sided sciatica, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from November 1983 
to June 1993.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  This rating decision denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.  The rating decision also granted 
separate 10 percent disability ratings for each hip (which 
were formerly assigned a combined 10 percent disability 
evaluation) and increased the veteran's disability evaluation 
for his lumbosacral strain, with right-sided sciatica, 
effective August 30, 2000.  The veteran has since continued 
to appeal, requesting higher disability ratings than were 
assigned.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(a veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  

Unfortunately, further development is required on the 
veteran's claims of entitlement to increased disability 
ratings for his right and left hip disorders and lumbosacral 
strain, before actually deciding these appeals.  So, for the 
reasons explained below, these claims are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility-his 
or VA's, it was for obtaining the supporting evidence, and 
all relevant evidence necessary for an equitable disposition 
of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed a left knee disorder during 
or as a result of his service in the military.


CONCLUSION OF LAW

The veteran's left knee disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The October 2002 rating 
decision appealed, the September 2003 statement of the case, 
and the February 2004 supplemental statement of the case, as 
well as the September 2002 letter to the veteran, notified 
him of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim.  And the 
September 2002 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
In addition, the undersigned VLJ of the Board explained the 
duties to notify and assist mandated by the VCAA during the 
veteran's recent October 2004 videoconference hearing.  See 
the transcript of the proceeding beginning on page 6 and 
continuing for several pages thereafter.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by the 
VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided several opportunities to submit 
additional evidence in support of his claim - including 
following the RO's September 2002 letter and his October 2004 
hearing before the undersigned VLJ.  However, there is no 
indication that other evidence, specifically pertaining to 
his claim on appeal, needs to be obtained.  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the September 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
his claim of entitlement to service connection in October 
2002.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Hartford, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of September 2002, the 
veteran was requested to respond within 30 days, but was 
informed that he had up to one year to submit evidence.  And, 
it has been more than one year since the September 2002 
letter.  Nonetheless, on December 16, 2003, the President 
signed H.R. 2297, the Veterans Benefits Act of 2003 (the 
Act).  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Section 701 of the Act 
contains amendments to 38 U.S.C.A. §§ 5102 and 5103, the 
provisions of law that deal with VA's duties to notify and 
assist claimants.  See VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain conditions will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary, however.

If, however, there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's April 1983, May 1987, and June 1992 Reports of 
Medical History indicate that the veteran reported that he 
was in good health and that he denied having a "trick" or 
locked knee and any bone or joint deformities.  The 
contemporaneous Reports of Medical Examination show that 
clinical evaluation of the veteran's lower extremities and 
musculoskeletal system were normal.  

In September 1992, the veteran was treated for complaints of 
left knee pain after a game of football.  He reported that he 
twisted his left knee.  He denied that his knee gave out, 
locked, or clicked.  Upon examination, the medial left knee 
was tender, with some swelling.  There was minimal medial 
laxity and much guarding.  Range of motion was full and there 
was no evidence of locking or clicking.  An x-ray was 
negative for fractures or osseous abnormalities.  Joint 
spaces were well maintained, and there was no evidence of 
joint effusion or soft tissue calcification.  The assessment 
was left knee sprain, and the veteran was given crutches and 
light duty for 3 days.

A follow-up treatment note, dated in October 1992, indicates 
that the veteran reported that his left knee was a lot 
better, but complained of residual tenderness.  Upon 
examination, there was no numbness, tingling, or deformity.  
Both knees were equal in size, strength, and shape.  Range of 
motion was full and there was no crepitus.   Anterior and 
posterior drawer testing was negative, as was valgus and 
varus stress testing.  There was tenderness to palpation on 
the medial aspect.  The assessment was mild left knee strain.  
Light duty was continued for another week.

Another follow-up treatment note from October 1992 states 
that the veteran reported that his medial pain improved, but 
that he experienced patellar pain and grinding when he went 
running.  He denied experiencing locking, giving way, or 
clicking of the knee.  Upon examination, the veteran had mild 
pre-patellar tenderness, crepitus, and grinding.  Valgus and 
varus stress testing was negative, as was anterior and 
posterior drawer testing.  There was no effusion or deformity 
and McMurray's test was negative.  The impression was mild 
patellofemoral syndrome.  The veteran was instructed to 
discontinue use of the stair climber and increase quadriceps 
strengthening.

The veteran's March 1993 Report of Medical History indicates 
that the veteran denied experiencing a "trick" or locked 
knee, arthritis, lameness, or a bone or joint deformity, but 
reported experiencing swollen or painful joints.  He reported 
that he experienced pain behind his left kneecap when he ran, 
and that he wore a left knee brace.  An examining medical 
provider noted that the veteran wore a knee sleeve when he 
lifted and that the diagnoses were mild patellofemoral 
syndrome and mild left knee strain.  The contemporaneous 
Report of Medical Examination indicates that clinical 
evaluation of the veteran's lower extremities and 
musculoskeletal system was normal.

An April 1996 treatment note from J. K. Yue, M.D., indicates 
that, upon examination, the veteran's extremities were 
normal.

A November 2001 emergency department record from Middlesex 
Hospital indicates that the veteran complained of left 
shoulder and knee pain, incurred while he attempted to 
restrain a patient at work.  According to the veteran, he 
twisted his left knee and hit his left shoulder on the floor.  
A review of systems indicated that there was no evidence of 
body aches, spasm, swelling, or weakness.  Physical 
examination was negative for clubbing, cyanosis, or edema of 
the extremities.  The left knee patella was intact and there 
was no evidence of soft tissue swelling or fluid.  His 
ligaments were stable and range of motion was normal.  His 
gait and coordination were also normal.  The impression was 
left knee strain.

A July 2003 report from an MRI of the left knee indicates 
that there was small joint effusion, but that the anterior 
and posterior cruciate ligaments, medial and lateral 
collateral ligaments, articular cartilage of the 
patellofemoral and medial compartments, and medial meniscus 
were intact.  There was a focal area of deficiency of the 
body of the lateral meniscus and a possible free meniscal 
fragment in the lateral aspect of the intercondylar notch.  
There were no fragments of destructive changes.  The 
impressions were mild osteoarthritis and a deficient body of 
the lateral meniscus consistent with a bucket handle tear.

A September 2003 note from Orthopedic Associates of 
Middletown indicates that the veteran underwent left knee 
surgery.

In November 2003, D. B. Kalayjian, M.D., submitted a letter 
on the veteran's behalf stating that the veteran underwent an 
arthroscopic excision of a torn left lateral meniscus and a 
shaving of the chondromalacia of the medial femoral condyle.  
Dr. Kalayjian noted that the findings regarding the veteran's 
torn left lateral meniscus were consistent with his work-
related accident, but that his chondromalacia of the femur 
appeared to be "changes of some duration."  Dr. Kalayjian 
also noted that the veteran reported to him that the veteran 
had a mild left knee sprain in service, which the veteran 
felt may have contributed to his present knee disorder, but 
that he (Dr. Kalayjian) could not concur with any certainty.

At the veteran's October 2004 videoconference hearing before 
the undersigned VLJ, he testified that he severely injured 
his left knee in service, which caused him to injure his knee 
at work, which subsequently required a knee scope.  He also 
testified that he had knee problems since his service, even 
following his surgery.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a left knee 
disorder.  There is no persuasive medical nexus evidence of 
record indicating the veteran's current left knee disorder is 
related to his military service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  While the Board acknowledges 
that the veteran was treated during service for a mild left 
knee strain, the Board also points out that the veteran's own 
physician, Dr. Kalayjian, clearly indicated that it was 
unlikely that the veteran's current left knee disorder 
was related to his in-service left knee strain.  Further, the 
medical evidence of record clearly demonstrates that his left 
knee strain was a single, isolated incident (i.e., an acute 
injury), which resolved during his service.  See 38 C.F.R. 
§ 3.303(b) (isolated findings are insufficient to establish 
chronicity).  And, his separation examination was normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  

Likewise, there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and his November 2001 
diagnosis of left knee strain, following a work-related 
injury.  Rather, post-service medical records are entirely 
unremarkable for evidence of any additional complaints or 
treatment for his left knee between his 1993 discharge from 
service and the more recent diagnosis of left knee strain, 
which Dr. Kalayjian clearly associated with his intercurrent, 
work-related injury.  See 38 C.F.R. § 3.303(b) (subsequent, 
isolated manifestations of a chronic disorder are not 
service connected where they are clearly attributable to 
intercurrent causes).  See also Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992)).  

So, in short, the only evidence portending that the veteran's 
left knee disorder is in any way related to his service in 
the military comes from him personally.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, 
too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  Hence, 
the most persuasive medical evidence of record indicates 
there is no etiological basis for linking his current left 
knee disorder to his military service.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  


ORDER

Service connection for a left knee disorder is denied.


REMAND

Although the RO obtained some of the veteran's VA medical 
records, it does not appear that the veteran's relevant VA 
medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated March 
1997 through December 1998 from the VA Medical Centers (VAMC) 
in Newington and West Haven, Connecticut.   However, it does 
not appear that the RO attempted to obtain any additional, 
pertinent VA treatment records, namely those from August 2001 
to the present.  See 38 C.F.R. § 3.400(o).  In this regard, 
the Board observes that the veteran, at his October 2004 
videoconference hearing before the undersigned VLJ, submitted 
a partial VA medical record, suggestive of recent treatment 
for his right and left hip disorders and lumbosacral strain, 
subsequent to the aforementioned VA medical records.  And, 
these records may contain important medical evidence or 
confirmation of his claims.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA is deemed to have constructive knowledge 
of all VA records and such records are considered evidence of 
record at the time a decision is made).  See also VAOPGCPREC 
12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the complete records of the 
veteran's treatment at the VAMCs in West 
Haven, Newington, and Hartford, 
Connecticut from August 2001 to the 
present.

2.  Then readjudicate the veteran's 
claims for higher ratings for residuals 
of right and left hip injuries, 
with traumatic arthritis and limitation 
of motion, and for lumbosacral strain 
with right-sided sciatica, in light of 
any additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


